        Case 1:18-cv-02921-JMF Document 360-1 Filed 09/29/18 Page 1 of 4



                                                           September 25, 2018

Via Electronic Mail

Kate Bailey
Trial Attorney
United States Department of Justice
Civil Division – Federal Programs Branch
20 Massachusetts Avenue, NW
Room 7214
Washington, D.C. 20530

       Re:     Outstanding discovery matters that require resolution in State of New York, et al.
               v. United States Department of Commerce, et al., 18-cv-2921 (JMF).

Dear Ms. Bailey:

Plaintiffs write to enumerate the many outstanding discovery issues in this matter and to request
that Defendants make themselves available for a meet and confer no later than tomorrow to
discuss each of these issues. As Defendants are aware, there are less than three weeks remaining
in the discovery period, which closes on October 12. Plaintiffs have raised all of these issues
with Defendants in the past, many of them on multiple occasions. Given the extremely short
time remaining in the discovery period, the parties must confer on these issues and obtain
resolution or Plaintiffs may seek redress from the Court.

   1. Deposition dates. We have requested the deposition dates for the fact deposition of
      Secretary Ross (see John Freedman email 9/21) and received no response. In addition, we
      would like to confer regarding the date proposed by Defendants for Dr. Abowd’s expert
      deposition.

   2. Department of Justice documents. We would like to confer on the outstanding
      materials responsive to the Department of Justice and John Gore subpoenas (see John
      Freedman emails dated 9/11, 9/16, 9/21).

   3. Supplemental searches to complete the administrative record. Defendants agreed on
      September 10 to run the agreed-upon supplemental searches of additional search terms
      and additional custodians (see John Freedman 9/11 email; Kate Bailey 9/10 email).
      These included:
         a. Secretary Ross Materials. To the extent these supplemental searches needed to be
             prioritized, Plaintiffs requested that Defendants prioritize running supplemental
             terms on Secretary Ross’s email, as well as that of his two assistants (Ms.
             Alexander, Ms. Leach), Mr. Comstock, and Ms. Teramoto (see John Freedman
             9/21 email).




         28 LIBERTY, NEW YORK, NY 10005 ● PHONE (212) 416-6348 ● FAX (212) 416-6030 ●   WWW.AG.NY.GOV
    Case 1:18-cv-02921-JMF Document 360-1 Filed 09/29/18 Page 2 of 4
                                                                                               2



       b. Additional priority custodians. Plaintiffs also asked that the Langdon, Park-Su,
          and Willard searches be prioritized (see Elena Goldstein 9/21 email, requesting
          priority be given to these custodians).

       c. Other outstanding custodians. The remaining supplemental searches are still
          pending, with no update from Defendants on expected timing; these include
          materials from additional custodians (Branstad, Lenihan, Velkoff, Raglin), as well
          as the supplemental search terms on other custodians (see John Freedman 9/11
          email; Kate Bailey 9/10 email).

4. Remaining Commerce Department documents. On the parties’ August 31 meet-and-
   confer call, Ms. Federighi explained that there were further Commerce Department
   responses to Plaintiffs’ requests for production, and promised to follow up the following
   week (see John Freedman 8/31 email). Plaintiffs followed up on 9/21, but we have
   received no response, no production of records, and no further description of the
   outstanding materials (see John Freedman email 9/21 email).

5. Responses to the Court’s order to produce focus group materials.
      a. At the status conference on September 14, the Court ordered Defendants to
         produce responsive focus group materials by September 20. On the evening of
         September 20, Ms. Bailey emailed records responsive to the Court’s order to the
         Plaintiffs, but NYAG counsel did not receive one of the files, and we were unable
         to open the attachments we did receive. Defendants agreed to send these files to
         NYAG on a CD by overnight mail, which we have not received.
      b. In addition, we understand that there are additional CBAM focus group and
         public opinion documents that have not yet been produced. Particularly in light of
         Defendants’ proposal that the 30(b)(6) deposition conclude next week, all
         documents on this subject must be produced.

6. Stakeholder briefing memos. Plaintiffs previously requested materials similar to AR
   3907 that were withheld on deliberative process privilege grounds (see John Freedman
   email 9/16). We have not received these materials or a date by which Defendants will
   produce them.

7. Expert disclosures and depositions. Plaintiffs seek to confer on several open issues
   relating to expert disclosures, including:
       a. Defendants’ refusal to identify the sources supporting Dr. Abowd’s opinions (see
           Dale Ho 9/22 email; Kate Bailey 9/24 email).
       b. Plaintiffs have received no response to our request for consent that experts
           designated by plaintiffs in other jurisdictions will not be deposed more than once
           (see Elena Goldstein 9/21 email).
       Case 1:18-cv-02921-JMF Document 360-1 Filed 09/29/18 Page 3 of 4
                                                                                              3



We look forward to speaking about these matters with you very soon.


                                                  Sincerely,

                                                  /s/Elena S. Goldstein
                                                  Elena S. Goldstein, Senior Trial Counsel
                                                  Civil Rights Bureau
                                                  Office of the New York State
                                                     Attorney General
                                                  28 Liberty, 20th Floor
                                                  New York, New York 10005
                                                  Elena.Goldstein@ag.ny.gov
                                                  Tel. (212) 416-6201
                                                  Fax (212) 416-6030

                                                  Attorney for the State of New York Plaintiffs

                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    AMERICAN CIVIL LIBERTIES UNION

                                    By: /s/ Dale Ho


 Dale Ho                                       Andrew Bauer
 American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
 125 Broad St.                                 250 West 55th Street
 New York, NY 10004                            New York, NY 10019-9710
 (212) 549-2693                                (212) 836-7669
 dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

 Sarah Brannon*                                John A. Freedman
 American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
 915 15th Street, NW                           601 Massachusetts Avenue, N.W.
 Washington, DC 20005-2313                     Washington, DC 20001-3743
 202-675-2337                                  (202) 942-5000
 sbrannon@aclu.org                             John.Freedman@arnoldporter.com
 * Not admitted in the District of Columbia;
 practice limited pursuant to D.C. App. R.
 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004
 (212) 607-3300 601
 pgrossman@nyclu.org
Case 1:18-cv-02921-JMF Document 360-1 Filed 09/29/18 Page 4 of 4
                                                                   4



                       Attorneys for the NYIC Plaintiffs
